ON APPELLANT’S MOTION FOR REHEARING
Appellant complains that in Paragraph 11 of the charge the trial court gave an erroneous charge on the law of self-defense in that the jury was first told that homicide is justifiable in the protection of the person against any unlawful and violent attack, but in such case all other means must be resorted to for the prevention of the injury. Following this, the jury was instructed that the attack upon the person, in order to justify homicide, must be such as produces a reasonable expectation or fear of death or serious bodily injury.
The court was evidently undertaking to instruct the jury on the law contained in Art. 1224 as well as Art. 1222 P.C.
While Paragraph 11 confused the law of self-defense against an attack giving rise to apprehension of danger of death or serious bodily injury and self-defense against a lesser attack, neither of such defenses was raised by the evidence or applied to the facts in the court’s charge. The error was harmless and not ground for reversal. Art. 666 V.A.C.C.P.
*340The defense raised by the evidence was that of defense of another, namely Virginia Gilbert, from an unlawful attack made upon her by the deceased. We remain convinced that appellant’s rights in this regard were amply protected by the charge given.
We do not agree that the jury should have been further instructed regarding appellant’s right to extricate Virginia Gilbert from illegal restraint at the hands of the deceased. The claimed illegal restraint and the unlawful assault were one and the same, defense against which was properly charged.
Appellant’s motion for rehearing is overruled.